People v Smith (2018 NY Slip Op 01779)





People v Smith


2018 NY Slip Op 01779


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


296 KA 17-00886

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vLAWRENCE J. SMITH, DEFENDANT-APPELLANT. 


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
CAROLINE A. WOJTASZEK, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Niagara County Court (Sara Sheldon, J.), rendered December 16, 2016. The judgment convicted defendant, upon his plea of guilty, of assault in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of assault in the first degree (Penal Law § 120.10 [1]), defendant challenges the severity of the sentence. Contrary to defendant's contention, his waiver of the right to appeal encompasses that challenge. The record establishes that he voluntarily, knowingly and intelligently waived the right to appeal with respect to all aspects of his case, including his sentence, and that he was informed of the maximum sentence that County Court could impose (see People v Lococo, 92 NY2d 825, 827 [1998]; cf. People v Maracle, 19 NY3d 925, 928 [2012]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court